Citation Nr: 0010198	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-03 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability evaluation for 
recurrent left spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esquire


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to September 
1969, and from November 1969 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied a claim for a 
compensable rating for the service-connected recurrent left 
spontaneous pneumothorax.  It was remanded by the Board in 
October 1998 for additional development, and the claims 
folders have been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has not been objectively shown that the service-
connected recurrent left spontaneous pneumothorax is 
currently productive of an FEV-1, FEV-1/FVC, or DLCO (SB) 
value that is 80 percent of the value predicted or less, or 
worse related symptomatology, including ventricular 
hypertrophy, pulmonary hypertension, and episodes of acute 
respiratory failure.


CONCLUSION OF LAW

A compensable disability evaluation for the service-connected 
recurrent left spontaneous pneumothorax is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.104, Part 4, Diagnostic Code 6843 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1999)), has been 
satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A review of the service medical records reveals that the 
veteran suffered from recurrent left side pneumothoraces 
during service, in 1969 and 1970, and that he was thereafter 
service-connected, in a January 1991 rating decision, for a 
respiratory disability identified as recurrent left 
spontaneous pneumothorax, with an initial rating of zero 
percent, which is still in effect.  On appeal, the veteran 
contends that he is entitled to an increased rating for the 
service-connected disability.

The noncompensable rating that is currently in effect for the 
service-connected recurrent left spontaneous pneumothorax has 
been assigned pursuant to the provisions of 38 C.F.R. § 4.31 
(which permits the assignment of a zero percent rating when 
the schedular criteria for a minimum rating are not shown to 
be met), under Diagnostic Code 6843 of the Schedule, which 
provides for a 10 percent rating when it is shown that the 
forced expiratory volume in one second (FEV-1) is between 71 
and 80 percent of the value predicted; when the ratio of 
forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC) is between 71 and 80 percent of the 
value predicted; or when the diffusion capacity of the lung 
for carbon monoxide by the single breath method (DLCO (SB)) 
is between 66 and 80 percent of the value predicted.  
38 C.F.R. § 4.104, Part 4, Diagnostic Code 6843 (1999).

Diagnostic Code 6843 of the Schedule also provides for a 30 
percent rating when it is shown that the FEV-1, or the FEV-
1/FVC, is between 56 and 70 percent of the value predicted, 
or when the DLCO (SB) is between 56 and 65 percent of the 
value predicted; and for a 60 percent rating when it is shown 
that the FEV-1, the FEV-1/FVC, or the DLCO (SB), is between 
40 and 55 percent of the value predicted, or when there is 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. § 4.104, Part 4, 
Diagnostic Code 6843 (1999).

Diagnostic Code 6843 of the Schedule further provides for a 
total (100 percent) rating when it is shown that the FEV-1, 
the FEV-1/FVC, or the DLCO (SB), is less than 40 percent of 
the value predicted; when maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); when there is cor pulmonale (right 
heart failure); when there is right ventricular hypertrophy; 
when there is pulmonary hypertension (shown by Echo or 
cardiac catheterization); when there are episodes of acute 
respiratory failure; or when the severity of the disability 
requires outpatient oxygen therapy.  38 C.F.R. § 4.104, Part 
4, Diagnostic Code 6843 (1999).

The veteran provided testimony at a March 1998 RO hearing, at 
which time he essentially indicated that he believed that the 
service-connected recurrent left spontaneous pneumothorax 
should be rated higher than evaluated, as he could not do 
"anything that requires a great deal of oxygen," and he 
still got "real sharp pains in my chest down in here."  
(See, page 9 of the transcript of this hearing.)  He was then 
advised of the need to have him undergo pulmonary function 
tests, and was told that the tests would be scheduled.

According to the report of an April 1998 VA medical 
examination, the veteran had a spontaneous pneumothorax twice 
in the past, with tube insertion once, but had experienced no 
spontaneous pneumothorax post-operatively, although he did 
complain of sharp stabbing left lateral chest wall pain, on 
the average of every two to three months, lasting several 
days.  He denied any hemoptysis, dyspnea, fever or chills 
during the episodes, and indicated that he smoked 
approximately a pack of cigarettes per day.  The impression 
was listed as residuals of a left spontaneous pneumothorax, 
post-operatively, and it was noted that the veteran had 
failed to report for the scheduled pulmonary function 
studies.

Pursuant to the remand of October 1998, the RO scheduled the 
veteran for another VA pulmonary examination, and the record 
shows that the requested medical examination, and all tests 
deemed necessary by the examiner, were conducted in November 
1998.  The resulting reports are of record, and will be 
discussed in the following paragraphs.

According to a November 1998 VA radiographic report, 
posterior, anterior and lateral X-Rays of the veteran's chest 
revealed no acute cardiopulmonary abnormalities, a mild 
compression deformity of one of the upper lumbar vertebrae, 
and demineralized bony structures.  The impression was listed 
as "findings as described."

A November 1998 VA pulmonary function report reveals FEV-1 
figures that were 47, 41 and 22 percent of the value 
predicted, and FEV-1/FVC figures that were 111, 125 and 89 
percent of the value predicted.  This report also reveals 
that, prior to the procedure, the veteran became very dizzy, 
almost fainting, and "was coughing a lot."  The 
interpretation of these studies was listed as severe 
restrictive pulmonary impairment, subject to physician's 
review.

According to the report of a November 1998 VA medical 
examination, the veteran had had a limited left thoracotomy, 
with a pleurectomy and scarification procedure for repeated 
left pneumothoraces, in the past, as well as two 
pneumothoraces that were treated with chest tube drainage 
prior to the thoracotomy.  At the time of the examination, 
the veteran complained of pleuritic-type pain on the left 
side of his chest, made worse by deep breathing or cough.  It 
was noted that the veteran was a smoker, and that he had a 
chronic cough.  The veteran said that he became short of 
breath when he walked about one block on level ground at a 
normal pace, and that, at times, he would cough up bright red 
blood.  His weight was noted to be stable, and he was not 
complaining of chills, fever, or night sweats.

The above report also reveals that, on examination, the 
anteroposterior dimension to the chest was normal.  There was 
a well-healed, non-tender, five-inch scar in the left axilla.  
On forced expiration, the veteran got a paroxysm of cough.  
No wheezes or rales were noted during quiet breathing, but on 
forced expiration, musical wheezes were scattered throughout 
both lungs.  The impressions were listed as (1) residuals of 
spontaneous left pneumothorax, treated by limited 
thoracotomy, with pleurectomy and scarification procedure, 
without recurrence of pneumothorax since this procedure, and 
(2) chronic bronchitis associated with smoking.  
Additionally, the examiner indicated that he had reviewed the 
claims file, as requested by the RO, and he also added the 
following comment:

This man has not had recurrence of the 
pneumothorax on the left since his 
surgical procedure was done in 1970.  The 
chest pain that is associated with cough 
or deep breathing is likely related to 
his previous scarification procedure.  It 
is my clinical judgment that the dyspnea 
and congestion are more related to the 
chronic bronchitis associated with 
cigarette smoking than to his previous 
pneumothorax.

The above VA examiner also issued the following addendum, in 
February 1999:

The [veteran] was examined by me on 
November 2, 1998.  He was being evaluated 
for recurrence of left pneumothoraces and 
he was postoperative pleurectomy and 
scarification procedure.  I was asked why 
post bronchodilator pulmonary function 
tests were not done.  This was not done 
because post bronchodilatory studies 
would offer no useful information in 
evaluating the effects of chest surgery 
such as a thoracotomy and a pleurectomy 
with scarification as far as 
pneumothorax.  Post dilatory results are 
most useful in patients with asthma or 
with a large component of asthmatic 
bronchitis.  This man smokes cigarettes.  
He does have chronic bronchitis 
associated with smoking but he does not 
have asthma and if anything post dilatory 
results in someone who has had previous 
chest wall surgery such as a pleurectomy 
and scarification would be misleading.

At first sight, the FEV-1 values obtained in November 1998 
appear to suggest a significant element of disability 
involving the veteran's lungs.  However, considerable 
probative value is accorded the interpretation that the VA 
physician who subscribed the medical report of November 1998 
made at that time of the results of those pulmonary function 
studies, in addition to the November 1998 VA radiologic 
evidence showing no evidence of the recurrence of the 
pneumothoraces of the past, as well as the April 1998 VA 
report confirming the fact that the veteran "has experienced 
no spontaneous pneumothorax post-operatively [i.e., since the 
1970 surgery]."   Regarding the VA physician's 
interpretation of the November 1998 pulmonary function 
studies, the Board notes that he made it clear that the 
veteran "has not had recurrence of the pneumothorax on the 
left since his surgical procedure was done in 1970," and, 
while he indicated that the chest pain was likely related to 
his previous scarification procedure, he expressed his 
opinion to the effect that the dyspnea and congestion were 
"more related to the chronic bronchitis associated with 
cigarette smoking than to his previous pneumothorax."  In 
other words, the respiratory difficulties that resulted in 
such lower-than-expected FEV-1 values were determined, 
according to this medical expert, to be secondary to the 
nonservice-connected bronchitis, which was noted to be the 
result of the veteran's well-documented history of cigarette 
smoking.  What is apparently found to have been an additional 
component of pain stemming from coughing does not suffice as 
a basis for granting a compensable rating under the facts of 
this case.

The Board finds that there is no need to remand this case for 
clarification of the question of the most likely etiology of 
the symptomatology that causes the veteran's current 
respiratory difficulties, or for further tests, because the 
VA physician who examined the veteran in November 1998 
answered the etiology question and thereafter indicated, in 
his February 1999 addendum, that he felt that post 
bronchodilator pulmonary function tests were not necessary 
because they would offer no useful information, as their 
results would be misleading in a case (such as the present 
one) of an individual with a previous chest wall surgery.  
The Board finds there to be no apparent basis for not 
deferring to the medical expertise of this individual as he 
offers reasoning for his opinion based on an informed review 
of the claims files.

In view of the above, the Board concludes that a compensable 
disability evaluation for the service-connected recurrent 
left spontaneous pneumothorax is not warranted.

Finally, the Board notes that the record appears to show that 
the RO has not considered the question of a referral of the 
above matter to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, it is also noted that, in an August 1999 
statement, the veteran's private attorney said that the 
evidence of painful cough in the record should be sufficient 
reason to grant an extra-schedular rating under the cited VA 
regulation.

The above cited VA regulation provides that, to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims ("the Court") 
has held that, while the Board is precluded by regulation 
from assigning an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Having reviewed the evidentiary record with these mandates in 
mind, the Board is of the opinion that a referral for extra-
schedular consideration is not warranted in the present case, 
due to the lack of a reasonable basis for further action on 
this question.  In particular, the Board notes that, while it 
has been shown that the veteran's long history of heavy 
cigarette smoking has caused the nonservice-connected 
bronchitis, and that such nonservice-connected disability has 
been shown to produce severe respiratory difficulties 
including dyspnea and congestion, there is no objective 
evidence in the file demonstrating that the service-connected 
recurrent left spontaneous pneumothorax, in and of itself, is 
productive of an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  See, VAOPGCPREC. 6-96 (1996).

CONTINUED ON THE NEXT PAGE

ORDER

A compensable disability evaluation for the service-connected 
recurrent left spontaneous pneumothorax is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


